DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-10 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In re claims 1 and 10, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2014/0111115.  The improvement comprises: the first subpixels, the second sub-pixels, and the third sub-pixels have a same square shape; and wherein the first sub-pixels of the first pixel group are arranged in rows and each row is provided with two of the first sub-pixels, the second sub-pixels of the second pixel group are arranged in rows and each row is provided with two of the second sub-pixels, and the third sub- pixels of the third pixel group are arranged in rows and each row is provided with one of the third sub-pixels.
	In re claim 19, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2014/0111115.  The improvement comprises: a number of the first sub-pixels in the first pixel group is same as a number of the second sub-pixels in the second pixel group and is twice a number of third sub-pixels in the third pixel group, and horizontal widths of the second interval, the third interval, and the fourth interval are same.
Response to Arguments
Applicant’s arguments, submitted on 8/16/21, have been fully considered and are persuasive.  The rejections and objection, as set forth in the previous office action, have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Sep. 9, 2021



/HSIEN MING LEE/